FANNING, Justice.
This cause, docketed in this court as No. 7987, is a separate appeal by J. W. Long and C. D. Wyche from the judgment described in Cause No. 7979, Tex.Civ.App., 455 S.W.2d 812, opinion rendered this date to which opinion reference is here made.
On this appeal, Long and Wyche contend that they were entitled to recover judgment against Carter for the sums of $25,-000.00 and $37,500.00, respectively.
We disagree. Wyche in the first place did not have any pleadings by way of cross-action against Carter. Furthermore, under the jury’s findings both Long and Wyche failed to comply with the written agreement, and Long was ousted from the premises for good cause as found by the jury, and Carter had a right to terminate the lease, which he elected to do.
We think under the jury’s findings and the implied rulings and determinations of the trial court, that neither Long nor Wyche were entitled to recover anything from Carter.
Furthermore, as held in Cause No. 7979, we think the trial court was correct in awarding judgment to Carter against Long and Wyche in the sum of $2,500.00 which was undisputedly owed by Long and Wyche to Carter for insurance, taxes and other bills, and that the trial court’s judgment denying all other claims of Carter, Long and Wyche was correct.
All of appellants’ points and contentions are overruled.
Finding that the trial court entered a correct judgment, and that no reversible error is shown, the judgment of the trial court is affirmed.